Citation Nr: 0025467	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, as secondary to tobacco use and nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1943 to October 
1945, and from August 1948 to September 1949.  He was a 
prisoner of war (POW) from approximately November 1944 to May 
1945 during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision that (1) denied 
service connection for chronic obstructive pulmonary disease 
secondary to in-service smoking or nicotine addiction, and 
(2) denied service connection for chronic obstructive 
pulmonary disease as a result of exposure to mustard gas.  
The veteran submitted a notice of disagreement in November 
1998, and the RO issued a statement of the case in November 
1998.  The veteran submitted a substantive appeal in December 
1998.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing nicotine dependence.

2.  A diagnosis of chronic obstructive pulmonary disease has 
been given.

3.  There is no competent (medical) evidence linking the 
veteran's chronic obstructive pulmonary disease, first found 
many years after service, to an incident of service, 
including tobacco use and nicotine dependence.

4.  In February 1997, the veteran reported that he had been 
exposed to mustard gas during active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic obstructive 
pulmonary disease as secondary to tobacco use and nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for chronic obstructive 
pulmonary disease due to claimed exposure to mustard gas is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); Pearlman v. West, 11 Vet. 
App. 443 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty of VA to assist him further in the development of the 
claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links a current disability to a period of military 
service, or as secondary to a disability which has already 
been service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.


A.  Chronic Obstructive Pulmonary Disease as Secondary to
Tobacco Use and Nicotine Dependence

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act), 
Public Law No. 105-206, which struck out provisions of Public 
Law No. 105-178 concerning the amendment to 38 U.S.C.A. §§ 
1110 and 1131 and inserted a new section that prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  The new section, to be codified at 38 U.S.C.A. § 
1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service. The changes made by Public Law No. 105-206 
apply to claims filed after June 9, 1998, and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  Here, the veteran filed his claim for payment of 
compensation for tobacco-related disabilities in 1997.  
Hence, the changes made by Public Law No. 105-206 are 
inapplicable.    

In this case, service medical records are negative for 
manifestations of either nicotine dependence or of chronic 
obstructive pulmonary disease.  There is in-service evidence 
of use of tobacco products in that on hospital admission in 
April 1943, it was noted that the veteran was smoking one-
half package of cigarettes daily, and, during another 
hospital stay in August 1945, his use of 20 cigarettes daily 
was set forth.  

By a chest X-ray taken in January 1986, the existence of 
chronic obstructive pulmonary disease is initially shown.  On 
a VA medical examination in March 1997, the veteran reported 
a history of heavy smoking amounting to two packs of 
cigarettes daily for about twenty years, with a 
discontinuation of smoking more than twenty years prior 
thereto, when his lung condition was diagnosed.  The 
diagnosis in March 1997 was of a history of chronic 
obstructive pulmonary disease with emphysema and associated 
abnormal pulmonary function studies and chest X-ray.  The 
veteran's history of heavy smoking for twenty years was 
certainly the predominant cause of his chronic obstructive 
pulmonary disease, as noted by the examiner.  In a May 1997 
statement from a treating VA pulmonary physician, it was 
reported that the most common cause of chronic obstructive 
lung disease was smoking, but that other causes were 
responsible for the development of the veteran's pulmonary 
disease.

Absent from the evidence on file is an opinion from a medical 
professional as to the existence of a nicotine dependence in 
service or thereafter.  Moreover, the claims folder contains 
neither medical evidence of nicotine dependence nor medical 
records of any treatment for nicotine dependence.  Also 
missing is competent medical evidence linking nicotine 
dependence or chronic obstructive pulmonary disease to 
tobacco use that began while in service.  No medical 
professional offers an opinion that the veteran's chronic 
obstructive pulmonary disease is the result of tobacco use 
that originated in service.  Falling short is the opinion of 
the VA examiner in March 1997 that the veteran's 20-year 
history of smoking was the predominant cause of his pulmonary 
disease, without acknowledging the initiation of the 
veteran's smoking in service.  See also LeShore v. Brown, 8 
Vet. App. 406 (1995).

Nicotine dependence is a disease, specifically, a psychiatric 
disability.  See USB Letter 20-97-14 (Jul. 24, 1997; American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

Statements of the veteran in the claims folder are to the 
effect that he rarely smoked before service; that cigarettes 
were provided to him in his rations; that he smoked the 
cigarettes in service and had continued smoking for 20 years; 
and that his current chronic obstructive pulmonary disease is 
due to tobacco use and nicotine dependence in service.  This 
lay evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation, in the 
absence of a showing that the veteran has the requisite 
medical expertise to offer an opinion as to a medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, there is no evidence of chronic obstructive 
pulmonary disease until many years after the veteran's 
separation from service, and there is no competent (medical) 
evidence linking that disease process to the veteran's in-
service tobacco use.  Nor is there any competent (medical) 
evidence of nicotine dependence or of a link between any 
nicotine dependence and tobacco use that began while in 
service.  Hence, the claim for service connection for chronic 
obstructive pulmonary disease as secondary to nicotine 
dependence and tobacco use in service is not plausible. Under 
the circumstances, the claim must be denied as not well 
grounded.

The veteran is advised that he may reopen the claim at any 
time by notifying the RO of such an intention and submitting 
supporting evidence. An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking the claimed disorder to an incident 
of service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


B. Chronic Obstructive Pulmonary Disease due to
Claimed Exposure to Mustard Gas

In Pearlman v. West, 11 Vet. App. 443 (1998), the Court found 
that, under 38 C.F.R. § 3.316, the initial burden of showing 
that a claim is well grounded is relaxed for veterans exposed 
to specified vesicant agents.  Under such regulation, 
according to the Court, the veteran is relieved of his burden 
of providing medical evidence of a nexus between the current 
disability and the in-service exposure. Rather, service 
connection is granted if the appellant has experienced: (1) 
Full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions, of which chronic 
obstructive pulmonary disease is one.  All of this is subject 
to the exception contained in paragraph (b) which provides 
that service connection will not be established if the 
claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  For purposes of 
submitting a well-grounded claim relating to exposure to 
toxic gases under 3.316, the Board must assume that the lay 
testimony of exposure is true. 

The veteran herein claims that he was exposed to mustard gas 
during active service at two different locations and that he 
suffers from chronic obstructive pulmonary disease, one of 
the disorders enumerated in § 3.316, as a result.  Moreover, 
there is medical evidence presented by the veteran's treating 
VA pulmonologist, dated in May 1997 specifically linking the 
veteran's chronic obstructive pulmonary disease with his in-
service exposure to mustard gas.  While the foregoing is 
unnecessary under Pearlman, there can be no question that the 
claim in question is well grounded under 38 U.S.C.A. 
§ 5107(a).  Thus, the VA's duty-to-assist obligation has been 
triggered.


ORDER

The claim for service connection for chronic obstructive 
pulmonary disease as secondary to tobacco use and nicotine 
dependence is denied as not well grounded.

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease due to claimed exposure to 
mustard gas is well grounded.  To this extent only, the 
appeal is granted.


REMAND

As noted above, the veteran's claim for chronic obstructive 
pulmonary disease due to claimed exposure to mustard gas is 
well grounded.  However, having found that his claim is well 
grounded does not end the Board's inquiry.  Rather, in this 
case, it places upon VA the duty to assist the veteran in the 
development of his claim.   38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

The veteran is a former POW and has chronic obstructive 
pulmonary disease.  The regulatory requirements for service 
connection for this condition could be met if exposure to 
mustard gas is verified.  Therefore, it is critical that the 
RO pursue proper verification in accordance with established 
procedure in this case.  See VA's Adjudication Manual, M21-1, 
Part III, para 5.18.

The Board notes that the RO has attempted verification of the 
veteran's claimed exposure to mustard gas in the past.  A 
negative response from the "Historical Research and Response 
Team" of the U.S. Department of the Army in October 1998 has 
shown an improper C-file number for the veteran.  Moreover, 
the request for verification in August 1998 did not include 
the veteran's second period of active service from August 
1948 to September 1949.

Lastly, the veteran named Fort Leonard Wood, Missouri, as one 
location where the claimed exposure occurred, and stated that 
he could not recall the other location.  Records in the 
claims folder show that the veteran was also stationed in 
Breckinridge, Kentucky, and in Miami Beach, Florida.  The RO 
should attempt to verify whether any of these locations was a 
site where experimentation occurred during the veteran's 
active service.
 
The Board notes that, in correspondence dated in May 1997, 
the veteran named military officers who knew of his exposure 
to mustard gas.  It is the judgment of the Board that the RO 
should assist the veteran in identifying these officers and 
obtaining their confirmation of the claimed exposure.
 
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should attempt to verify the 
veteran's exposure to mustard gas in 
accordance with established procedures 
commensurate with the veteran's claim, 
specifying each period of the veteran's 
active service and naming each location 
where experimentation may have occurred, 
the specific vesicant agents to which he 
may have been exposed, and whether full-
body exposure occurred.

2.  The RO should assist the veteran in 
attempting to identify and obtain 
confirmation of the claimed exposure from 
the military personnel named by the 
veteran in his VA Form 21-4138, Statement 
in Support of Claim, dated May 12, 1997.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4. After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	Brian  J. Milmoe
	Acting Member, Board of Veterans' Appeals



 



